ON MOTION

ORDER

Robert H. Theim moves without opposition dismiss his petition for review of the June 27, 2006 opinion and order of the Merit Systems Protection Board in Theim v. Justice, 102 M.S.P.R. 503.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The unopposed motion to dismiss is granted.*
*976(2) Each side shall bear its own costs.
(3) All pending motions are moot.

 We note that Theim requests that this dismissal be without prejudice; however, it is not the practice of this court to dismiss with or without prejudice. Theim may, of course, timely *976file a new petition for review if the Board issues a final decision at a later date.